Title: To James Madison from Richard Rush, 4 September 1812
From: Rush, Richard
To: Madison, James


Sir,
Washington September the 4th. 1812.
The extraordinary juncture of publick affairs emboldens me to trouble you with this letter, and while I do so with great diffidence I must seek the apology in the motive and proceed to its immediate subject with no other claim to indulgence beyond that which the subject, coupled with the most ardent desires for our countrys welfare, can beget.
The shock given to the publick hopes in the disaster to the army under general Hull requires, in the estimation of many of the best informed of those who look with solicitude to the accomplishment of all the recently formed wise and just plans of the nation, some counter impulse immediate in its application as well as very marked and decisive in its character; something that by its moral impetus shall strongly tend, anterior to the course of any new events, to lift the feelings of the nation from the point of depression to which they are fallen and whence it is much to be feared their course may still, for a time at least—and that time a critical one—be downward; something in short that shall close up, by the power of opinion, and as it were in a moment, the chasm which this wholly unexpected disaster has made.
If Mr Munroe would consent to head an army in the north west!—his name would rally, his talents lead one!—this difficult department of the publick service would be filled up, and so filled up as to collect anew the spirit and draw together, in augmented numbers, the force in that quarter, while it commanded the warmest and most unlimited confidence of the whole country. But—thus far only—and the urgent remedy would go but half way. Who will fill the chasm he would leave? To deprive the nation of the hopes to which it clings in this quarter as to part of the wisdom required in its councils; to deprive you, too, Sir, of such services at such a time would not do! Where, then, is the substitute? Shall I presume to suggest one? not impracticable I trust, effectual—more than heart could wish—I am sure: Where, Sir, is the illustrious Jefferson? I, indeed, can be no stranger, more than all others, to his great age, to his long, useful, arduous, services; to his love of retirement, to his claims to be now exempt from toil. But, Sir, might he not still be prevailed upon to lend the mighty weight of his name—of his venerable years—yet a little longer, to the service of his country when a new crisis addresses itself, as it now would; to his feelings of constant devotion to her cause? May not his venerable and now almost canonized form be seen to step forth to this post; to leave the shades of his secluded and beloved mansion at such a time, at such a call? The sacrifice would, indeed, be great; but, to him, what sacrifice would be too great when his country was in question, her benefit, her highest interests, the stake? Then, Sir, I speak, I am sure, the language of millions when I say, depression would give place to joy, confidence rise to enthusiasm! Then would the great republican family of the union be one—feel with but one heart, rise up in its whole strength! Such an event, Sir, and the best hopes of the patriot are made sure! Such an event, and the glory of the setting days of the then greatest of patriots is more than ever crowned!
I pray you, Sir, to pardon the freedom of these remarks, prompted, as they are, by motives that I feel may be excused. With the highest approbation of the wisdom and virtue of your publick administration, and with sentiments of the utmost personal respect, I have the honor to be your obedient and attached friend and Servant,
Richard Rush.
